ORDER
PER CURIAM.
Plaintiffs appeal from the trial court’s order entering summary judgment in favor of defendant in plaintiff’s wrongful death action.
In 1987 this court ordered the trial court to enter summary judgment in favor of *794defendant and issued a mandate. State ex rel. Missouri Highway and Transportation Commission v. Ryan, 741 S.W.2d 828 (Mo.App.1987). Relying upon Wilkes v. Missouri Highway and Transportation Commission, 762 S.W.2d 27 (Mo. banc. 1988), plaintiffs petitioned the trial court for “relief from judgment or to vacate final order in prohibition.” The trial court denied the motion, stating that it was “without power to modify, alter, amend, or otherwise depart from the appellate judgment,” citing Davis v. J. C. Nichols Company, 761 S.W.2d 735, 737 (Mo.App.1988). We agree.
No error of law appears, and an extended opinion would have ho precedential value. Judgment is affirmed in accordance with Rule 84.16(b).